Citation Nr: 0102824	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for myofascial pain.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
vertigo.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from October 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant recently appeared and 
presented testimony before the undersigned at a 
videoconference hearing conducted in December 2000.  The 
Board has determined that this case must be returned to the 
RO for further development prior to appellate review on the 
merits.

The Board notes that the RO previously denied the veteran's 
claims on the basis that the veteran had failed to present 
"well grounded" claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran contends that his hearing loss, tinnitus, vertigo 
and myofascial pain disabilities developed as a result of his 
experiences in service, to include exposure to noise on the 
flightline as well as while flying combat missions as a 
member of the crew on a B-17 aircraft.  A letter dated 
November 9, 1999, from R. Simpson, M.D., appears to support 
his contentions as to the hearing loss and tinnitus claims; 
however, the treatment records from this physician have not 
been obtained and associated with the claims folder.  The 
Board also notes that the VA examination reports dated in 
February 1998 provided no opinion as to the probable etiology 
of the veteran's current disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities since November 1997.  After 
securing the necessary release, the RO 
should obtain these records.  These 
should include, but are not limited to 
the veteran's VA treatment records, as 
well as private medical records from Dr. 
Simpson, Dr. Holt and Dr. Neis.  Any 
records obtained should be associated 
with the claims folder.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and the most probable 
pathology of his claimed disabilities.  
The claims folder should be made 
available to the examiner for review 
before the examination(s).  All 
diagnostic studies should be performed as 
deemed appropriate by the examiner(s).  

With regard to each diagnosed disorder, 
the examiner must correlate the medical 
findings and provide a medical opinion 
whether it is more likely, less likely or 
as likely as not that the veteran's 
current hearing loss, tinnitus, vertigo 
and/or myofascial pain syndrome disorder, 
is related to service either by way of 
incurrence or aggravation.  The examiner 
should reconcile any opinions with the 
other clinical data of record, including 
the November 1999 medical report from Dr. 
Simpson.  A complete rationale for the 
opinions given should be provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




